UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7023


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LINWOOD COLA PARKER, a/k/a Lenny,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:07-cr-00068-RBS-JEB-1; 2:10-cv-00497-RBS)


Submitted:   January 31, 2012             Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Linwood Cola Parker, Appellant Pro Se.    Gurney Wingate Grant,
II, Assistant United States Attorney, Richmond, Virginia; Darryl
James Mitchell, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Linwood       Cola     Parker          seeks    to     appeal       the      district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2011) motion and denying his motion to recuse.                                     The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate       of     appealability            will        not    issue          absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief   on    the    merits,       a    prisoner          satisfies       this      standard      by

demonstrating        that     reasonable             jurists       would       find       that    the

district      court’s       assessment       of       the    constitutional              claims    is

debatable     or     wrong.         Slack     v.      McDaniel,          529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,          and    that       the    motion       states      a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at   484-85.         We     have    independently            reviewed          the    record      and

conclude      that    Parker        has     not       made     the       requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3